PER CURIAM:
Writ granted. The "Civil District Court has jurisdiction over civil issues only, and the Criminal District Court has criminal jurisdiction only." Cannizzaro ex rel. State v. Am. Bankers Ins. Co. , 12-1455, pp. 3-4 (La. App. 4 Cir. 7/10/13), 120 So.3d 853, 856, writ denied , 13-1929 (La. 2/21/14), 133 So.3d 680. In this case, the Civil District Court has no jurisdiction to review the acts of the Criminal District Court. Thus, we reverse the lower courts and grant defendants' exception of lack of subject matter jurisdiction.